EXHIBIT 10.3 MINUTES OF BOARD OF DIRECTORS OF Kingly Chateau Corporation This meeting of the Board of Directors of the Corporation was held at 10:00 a.m. on June 22, 2011 at Flat/Room 1705A, 17/F, Tower 1, Silvercord, 30 Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong. TUNG Yee Shing was present as the sole Director of the Corporation. The meeting was called to order by TUNG Yee Shing. Whereas, the Board of Directors of the Corporation believes it to be in the best interests of the Corporation to provide a Private Placement Memorandum to qualified investors up to $10,000.00 at a price of $0.01 per share for a total of up to1,000,000 shares. Resolved, that the Corporation will issue up to 1,000,000 shares of common stock as subscription for up to $10,000 of common stock at a price of $0.01 per share upon the receipt of said funds as well as a completed documents pursuant to the Private Placement Memorandum. There being no further business to come before the meeting, upon motion duly made, seconded and unanimously carried it was adjourned. TUNG Yee Shing, President Attest: TUNG Yee Shing, Secretary
